F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         MAR 5 1997
                           FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


 UNITED STATES OF AMERICA,

             Plaintiff-Appellee,

 v.                                                      No. 97-5016
                                                   (D.C. No. 96-CR-115-BU)
 KAREN HANZLICEK, also known as                          (N.D. Okla.)
 Karen Pearl Hanzlicek,

             Defendant-Appellant.


                           ORDER AND JUDGMENT


Before KELLY, BRISCOE, and MURPHY, Circuit Judges.



      Defendant Karen Hanzlicek appeals the district court’s order detaining her

pending trial. Detention of a defendant pending trial is governed by 18 U.S.C.

§ 3142 of the Bail Reform Act. The district court found that there is a serious

risk that the defendant will flee. See 18 U.S.C. § 3142(f)(2)(A). It also found

that no condition or combination of conditions would reasonably assure the

appearance of the defendant and the safety of the community if defendant were

released pending trial. See 18 U.S.C. § 3142(e).
      We review a district court’s pretrial detention order de novo as to mixed

questions of law and fact concerning the detention, accepting the district court’s

findings of historical fact which support that decision, unless they are clearly

erroneous. See United States v. Kinslow, 105 F.3d 555, 557 (10th Cir. 1997).

Based on our review of the record and the briefs on appeal, we conclude that the

district court’s factual findings underlying its detention order are not clearly

erroneous, and that it did not err in finding that defendant posed a serious risk of

fleeing and that no condition or combination of conditions would reasonably

assure her appearance or the safety of the community if she was released.

Accordingly, the order of the United States District Court for the Northern

District of Oklahoma detaining defendant pending trial is AFFIRMED.



                                                     Entered for the court

                                                     Mary Beck Briscoe
                                                     Circuit Judge




                                          -2-
No. 97-5016, United States v. Hanzlicek

KELLY, Circuit Judge, dissenting:

      I dissent.